DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/28/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-11, 15 and 20 are rejected under 35 U.S.C 103(a) as being unpatentable over US Patent No.: 5855285 (“Laird et al.”) in view of US Patent No.: 6047824 (“Winnard”).

Regarding Claims 1 and 20, Laird et al. discloses a modular tool holder for use separately and with one or more corresponding tool holders for secure attachment to an underlying metallic attachment surface, the modular tool holder comprising:
a body portion (10) comprising a base portion and a tool holding portion disposed directly above the base portion for receiving and holding a mechanic's tool; 
a socket (16, 22) receiving portion projecting upwardly from the base portion to engage through the drive hole of a socket;
at least one tongue (18, 38) disposed at a first side of the body portion:
at least one tongue receiving groove (20, 40) disposed on a second side of the body portion (10) opposite from the first side of the body portion:
a metallic base plate (14) positioned within the base portion of the body portion at an elevation beneath and aligned under the tool holding portion.
at least one magnet (24).
Laird et al. discloses the claimed invention except the magnet at the underside of the metallic base plate, to connect the magnet to a metallic attachment surface.
Winnard discloses (as shown in Fig. 37a) a similar too holder (10) having at least one magnet (204)affixed to the underside of the metallic base plate (204) to magnetically connect the modular tool holder to the metallic attachment surface ( any metal surface), whereby the at least one magnet is disposed beneath the metallic base 
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the holder taught by the combination could be configured with the magnet placed at the underside of the metallic base plate, to connect the magnet to a metallic attachment surface, to provide an improved magnetic tool holder (col. 2 lines 40-45) as demonstrated Winnard. As modified, whereby the metallic baseplate (204) enhancing the magnetic attraction of the modular tool holder to the metallic attachment surface relative to the magnetic attraction of the at least one magnet alone.
Regarding Claim 2, the combination discloses (Laird et al.) the area of the metallic base plate (14) is larger than the area of the at least one magnet (24).  
Regarding Claims 3, the combination discloses (Laird et al.) wherein the magnet (24) is of a planar configuration. 
Regarding Claim 4, the combination discloses (Winnard) discloses a retainer (208) to surround the at least one magnet (24) to assist in retaining the at least one magnet in stationary position;
Regarding Claim 5, the combination discloses (Winnard) wherein the retainer (208) is in the shape of the metallic base plate (204); 
Regarding Claim 7, the combination discloses (Winnard) wherein the retainer (208) is of a thickness corresponding to the thickness of the at least one magnet (206). 
Regarding Claim 9, the combination discloses (Winnard) wherein the magnet (24) is a planar configuration.
Regarding Claim 10, the combination discloses (Winnard) a retainer (208) to surround the at least one magnet to assist in retaining the at least one magnet in stationary position; 
Regarding Claim 11, the combination discloses (Winnard) wherein the retainer (208) is in the shape of the metallic base plate (204). 
Regarding Claims 15, the combination discloses (Laird et al.) wherein the tool holding portion is selected from the group consisting of:(1) a socket (16, 22) receiving portion projecting upwardly from the base portion to engage through the drive hole of a socket; and (2) a plurality of sockets extending downwardly into the body for receiving the shank portions of tool bits; (Winnard teaches an alternate arrangement for storing tools such as tool bits).

Claim 16 is rejected under 35 U.S.C 103(a) as being unpatentable over Laird et al. and Winnard as applied to claim 15 above, and further in view of US Pub No.: 20180104812 (“Wacker”).
	The combination discloses the claimed invention but does not disclose the first and second wall slanted parallel relationship to each other; diverging from each other in the upward direction.
	Regarding Claim 16, WAKER discloses the first and second walls (215, 220) extend in one of the following relationships to each other: in vertical spaced apart relationship to each other; in slanted parallel relationship to each other; diverging from each other in the upward direction; initially diverging from each other in the upward 
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the tool holder could be configured with slanted wall, diverging from each other, to permit long tools to be held between the wall, similar to the tool holder taught by WAKER (see Figs 2A-2C, [0027]-[0029]).

Claims 21 and 22 are rejected under 35 U.S.C 103(a) as being unpatentable over Laird et al. and Winnard as applied to claims 1 and 20 above, and further in view of US Pub No.: 20040140362 (“Allen”) .

	Regarding Claims 21 and 22, the combination disclose the claimed invention but does not disclose the missing tool indicator.
Allen demonstrates it is known in the art to provide a tool organizer a missing mechanic’s tool color indicator the color of the missing mechanic’s tool indicator is unrelated to the color of the mechanic's tool and the color of the missing mechanic's tool indicator is of the same color as that of a missing mechanic's tool indicator of another mechanic's tool holder to which the mechanic's tool holder is interconnected; [0012], see Fig. 5}
It would have been obvious to one having skill in the art before the effective filing date of the invention that the tool taught by the combination could be configured with a missing tool Indicator having a coded indictor on each tool holder to demonstrate a tool is missing as taught by Allen so that the mechanic is alerted when a tool is .

Allowable Subject Matter
Claims 17-19 are allowed
Claims 6, 8, 12 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637